DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
1.         Claim 8 is objected to because of the following informalities:  
In claim 8, line 1; the phrase “a heat pump” should be changed to --the heat pump-- for proper antecedent basis. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
2.         The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

            Claims 7 and 8 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without a control unit, which is critical or essential to the practice of the invention but not included in the claims. See In re Borkowski, 422 F.2d 904, 164 USPQ 642 (CCPA 1970); and In re Mayhew, 527 F.2d 1229, 188 USPQ 356 

Claim Rejections - 35 USC § 103
3.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 7, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over UEDA et al. (U.S. PG Pub No.: 2016/0201958 A1), hereinafter referred to as UEDA et al. ‘958, in view of OKAMOTO et al. (WO Publication No.: 2017002925 A1), hereinafter referred to as OKAMOTO et al. ‘925.

Regarding claims 7 and 10, UEDA et al. ‘958 disclose a heat pump (1) a method for designing a heat pump whose closed circuit configured by connecting a compressor (2), a condenser (3), an expansion valve (4), and an evaporator (5) in this order is filled with a refrigerant containing a refrigerant substance with which a geometric isomer may exist (HFO or HCFO), the method comprising: obtaining a first equilibrium concentration of the refrigerant substance and the geometric isomer of the refrigerant substance at an upper limit usage temperature of the heat pump {see ¶¶ [0006], [0012-0013], [0039-0041], [0046-0049], [0115-0116]] and [0120]}.
However, UEDA et al. ‘958 fail to disclose the limitations of using, as an initial refrigerant, a mixed refrigerant in which the refrigerant substance and the geometric isomer are mixed and in which the geometric isomer is contained at a concentration of the first equilibrium concentration or more.
OKAMOTO et al. ‘925 teach: the concept of an initial refrigerant, a mixed refrigerant in which the refrigerant substance and the geometric isomer are mixed and in which the geometric 
Applicant is reminded that, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. See MPEP § 2112.02.
  
Regarding claim 8, the combination of UEDA et al. ‘958 and OKAMOTO et al. ‘925 disclose and teach the method for designing the heat pump according to claim 7, further comprising: obtaining a second equilibrium concentration of the refrigerant substance and the geometric isomer at a temperature in the condenser, and controlling a temperature of a heat exchange medium in the condenser by adjusting an amount of the refrigerant in the condenser (3) with the expansion valve (4) after passing through the condenser such that a concentration of the geometric isomer in a mixed refrigerant liquid condensed by the condenser is maintained at a concentration of the second equilibrium concentration or more {see ¶¶ [0044-0046] and [0115], wherein the thermal stability and the stable composition are evaluated for each temperature by a method in accordance with the sealed tube test (JIS K 2211)}.
Applicant is reminded that, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. See MPEP § 2112.02.

Examiner’s Comments   
4.         In regards to allowable subject matter stated in the 10/20/2021 Action that claim 10 is allowable, is hereby rescinded in view of the newly cited reference to OKAMOTO et al. ‘925, that disclose the limitations of a refrigerant containing a refrigerant substance with which a geometric isomer exist (HFO or HCFO), wherein a first equilibrium concentration of the refrigerant substance and the geometric isomer of the refrigerant substance at an upper limit usage temperature of the heat pump is obtained, and the closed circuit is filled with a mixed .

Response to Arguments
5.         Applicant's arguments, see pages 4-5, filed 01/20/2022, with respect to the rejection(s) of claims 7-8 under 35 USC § 112 (a) have been fully considered but are moot in view of the new grounds of rejection as detailed above. 

Conclusion
6.      The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20160178254 A1 to NISHIGUCHI; Yoshio et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE,EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 8:00 AM to 4:00 PM Monday thru Friday; 8:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681(571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
02/28/2022